232 S.W.3d 603 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Anthony McDILE, Defendant/Appellant.
No. ED 88122.
Missouri Court of Appeals, Eastern District, Division Four.
September 4, 2007.
Alexandra E. Johnson, Saint Louis, MO, for Appellants.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Anthony McDile (Defendant) appeals from his convictions, following a jury trial, of one count of involuntary manslaughter in violation of Section 565.024.[1] and one count of armed criminal action in violation of Section 571.015.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not: 1) plainly err in permitting the prosecutor to question witnesses, adduce testimony and present arguments about Defendant's post-arrest silence; 2) clearly err in overruling Defendant's objections to the State's use of peremptory strikes to remove certain venire-persons from the venire; or 3) abuse its discretion in allowing the State to elicit testimony from certain witnesses regarding out-of-court statements made by an unidentified female caller. See State v. Anthony, 857 S.W.2d 861, 868 (Mo.App. W.D.1993) (post-arrest silence); State v. Taylor, 18 S.W.3d 366, 370 (Mo. banc 2000) (intentional racial discrimination); State v. Hutchison, 957 S.W.2d 757, 761 (Mo.1997) (hearsay). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise stated.